Citation Nr: 1125774	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-23 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970 and from February 1971 to July 1990.  The appellant is the son of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 administrative decision, denying entitlement to DEA benefits.


FINDING OF FACT

The evidence of record reflects that the Veteran is alive, is not on active duty, and is not for VA purposes legally deemed both permanently and totally disabled as a result of service- connected disability.


CONCLUSION OF LAW

Basic eligibility requirements for DEA benefits under Chapter 35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807, 3.340, 21.3021 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Initially, the Board notes that the issue on appeal turns on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

II. Analysis

DEA is provided for the purpose of educating a child of a veteran whose education would otherwise be impeded or interrupted by the disability or death of a parent from a disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 3500.  

A child is eligible to receive DEA if his parent was a Veteran who either (1) died of a service-connected disability; (2) died while totally and permanently disabled from a service-connected disability; or (3) has a total and permanent disability rating resulting from a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2010). 

Generally, under 38 C.F.R. § 3.340(a), a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  A total disability permanent in nature is one where impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  The age of the disabled person may be considered in determining permanence.  Id.  Once permanence is established, a veteran need not undergo further VA examinations in order to retain her 100 percent disability rating for the permanent disability.  See 38 C.F.R. §§ 3.327(b)(2)(iii) (2010).  

In December 2008, the appellant applied for DEA benefits as the child of the Veteran.  In January 2009, the RO informed the appellant that it could not approve the application for DEA benefits, because the Veteran was not in receipt of both a permanent and total (100 percent) service-connected disability rating.  The appellant then perfected an appeal to that decision, asserting that the Veteran has been rated 100 percent disabling since March 1992, and therefore such total rating should be considered as permanent.

VA records reflect that the Veteran is still alive, is not on active duty, and has been in receipt of a 100 percent rating for psychosis, not otherwise specified (NOS), since March 17, 1992.  In this regard, the Board notes that, in an August 2007 rating decision, after a predetermination hearing, the St. Petersburg, Florida (St. Petersburg RO) had reduced the Veteran's disability rating for psychosis, NOS, from 100 percent to 70 percent, effective November 1, 2007, as the evidence, including the results of a December 2006 VA examination showed a constant low level psychosis which did not prevent employment with an assigned Global Assessment of Functioning (GAF) score of 60 and VA medical records that reflected about every three to six months mental health outpatient treatment and medication management and assigned GAF scores of 65 and 75.  The latter treatment records demonstrated a history of psychosis, NOS (patient remains non-psychotic or no longer psychotic) from December 2004 to March 2006 and then psychosis, NOS (currently stable).  

In December 2007, the Veteran filed a notice of disagreement with the reduction of his disability rating from 100 percent to 70 percent.  Following a March 2008 VA examination, showing that there were persistent auditory, visual, and olfactory hallucinations and persistent bizarre, paranoid delusions; that reality testing was impaired; that the Veteran's affect was inappropriate and his speech was illogical; and that his immediate memory was mildly impaired, in an April 2008 rating decision, the St. Petersburg RO restored the 100 percent rating for psychosis, NOS, effective November 1, 2007.  That VA examination report also reflects that the Veteran denied suicidal or homicidal ideation and panic attacks; that his remote and recent memory was normal; and that his appearance was normal and his mood was elated.  In that rating decision, the St. Petersburg RO noted that the VA examiner had assigned a GAF score of 42, which was indicative of total occupational and social impairment.  

Accordingly, the only remaining question is whether the Veteran's service-connected psychosis, NOS, is permanent in nature.  In the April 2008 rating decision, the St. Petersburg RO added that, since there is a chance of improvement, the assigned 100 percent schedular rating is not considered permanent and is subject to a future review examination.  In the April 2008 rating decision, the St. Petersburg RO also proposed a finding of incompetency.  Subsequent statements received from the Veteran's attorney, the property manager of his apartment complex, his girlfriend and his VA treating psychiatrist, all maintain that the Veteran is competent to make rational decisions and to handle his funds.  Thus, the Veteran is not in receipt of a permanent and total rating at this time.  Moreover, there is no indication in the record that the Veteran is pursuing a permanent classification at this time.

The Board recognizes that the appellant feels the Veteran qualifies for permanent and total status.  However, his lay assertions do not contradict the medical evidence cited above, and do not support a conclusion that the Veteran's service-connected psychosis is permanent in nature.  

In light of the specific requirements of VA law and regulations, the Board finds that the appellant is not currently eligible for DEA benefits, as the Veteran is still alive, is not on active duty, and is not rated both permanently and totally disabled because of service-connected disability.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3021.  The Board encourages the appellant to reapply for these benefits, however, should the Veteran later become classified as permanently and totally disabled as the result of service-connected disability.  

Again, while the Board is aware of the appellant's arguments and concerns, the regulatory criteria and legal precedent governing his eligibility for the receipt of Chapter 35 DEA benefits are clear and specific, and the Board is bound by such law.  Therefore, the Board must find that, at this time, the appellant is not eligible for the requested educational assistance as a matter of law.  The Board has carefully reviewed the entire record in this case.  Where the law, rather than the facts, however, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application, and so the appeal must be denied.  See also Sabonis, 6 Vet. App. at 429-30.



ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


